DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 2, 5-10, 12 and 15-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0333885 (hereinafter “Athley”), in view of U.S. Pub. No. 2007/0205955 (hereinafter “Korisch”), further in view of European Patent Application EP 3553887 A1 (hereinafter “Yao”).

Regarding claim 1, Athley in figures 3, 10 and 11 disclose an antenna arrangement, the antenna arrangement (Fig. 3) comprising: a baseband chain (Beamformer 1a-c, see Para. [0040]); and an antenna array (FIG. 3:1e), wherein the antenna array (1e) is coupled to the baseband chain (1a-c) and divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) of only a second polarization, wherein antenna elements of the first sub-array (1f’/1f’’) are located such that each of the antenna elements of the first sub-array has a same position within the first sub-array as a corresponding antenna element within the second sub-array (1g’/1g’’). 
Athley does not teach: “wherein the entire second sub-array is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array within the antenna array.”
However, in the same field of endeavor, Korisch in figure 7 teaches an antenna arrangement wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-second array 132b), wherein the entire second sub-array (132b) is translated a physical horizontal distance from, but not rotated, relative to the entire first sub-array (132a) within the antenna array (see separation distance between 132a and 132b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)
Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.
However, Yao in figure 7 teaches an antenna arrangement: wherein the entire second sub-array (array in the right side of antenna array 1) is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array (array in the left side of antenna array 1) within the antenna array (antenna bearing plate 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 



Regarding claims 5 and 6, Athley in figures 1, 3 and 4 discloses an antenna arrangement further comprising: an analog distribution network (interface 42), wherein the antenna array (1f’/1g’) is coupled to the baseband chain (1a-c) via the analog distribution network (42. See FIGs 3 and 4 and paragraph [0042]); and wherein the analog distribution network (42) comprises at least one of: analog phase shifters, power amplifiers and low noise amplifiers (paragraph [0042]).

Regarding claim 7, Athley in figures 10 and 11 discloses an antenna arrangement wherein the first polarization and the second polarization are mutually orthogonal.

Regarding claim 8, Athley in figure 3 discloses an antenna arrangement wherein the antenna elements (102) of the first sub-array and the second sub-array (1e) are located in accordance with one and the same uniform linear array.

Regarding claims 9, 10 and 12, Athley and Korisch are silent on disclosing an antenna arrangement wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular one-dimensional array; and wherein the irregular one-dimensional array is defined by two uniform linear arrays; and wherein the 
However, in the same field of endeavor, Yao in figures 7-9 teaches the an antenna arrangement wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular one-dimensional array (Fig. 8-9); and wherein the irregular one-dimensional array is defined by two uniform linear arrays; and wherein the antenna elements of the first sub-array and the second sub-array are located in accordance with one and the same irregular two-dimensional array (see two antenna sub-arrays 201 and 202 in figures 8 and 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 

Regarding claims 15, Athley in figures 3, 10 and 11 discloses a radio transceiver device (Abstract and Para. [0044]) comprising: an antenna arrangement comprising a baseband chain (Beamformer 1a-c, see Para. [0040]); wherein the antenna array (FIG. 3:1e), wherein the antenna array (1e) is divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) of only 
Athley does not explicitly disclose: wherein the entire second sub-array is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array within the antenna array.
However, in the same field of endeavor, Korisch in figure 7 teaches an antenna arrangement wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-array (second array 132b), wherein the entire second sub-array (132b) is translated a physical horizontal distance from, but not rotated, relative to the entire first sub-array (132a) within the antenna array (see separation distance between 132a and 132b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)
Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 

Regarding claim 16, Athley in figures 3, 10 and 11 discloses a method for dual-polarization beamforming, the method being performed by a radio transceiver device (See Figures 8, 9, 12 and 13) comprising an antenna arrangement comprising a baseband chain (Beamformer 1a-c, see Para. [0040]) and an antenna array (1e) coupled to the baseband chain (1a-c), the method comprising: communicating signals by feeding the signals through the antenna arrangement, wherein the antenna array (1e) is divided into a first sub-array (FIG. 10 and 11: 1f’/1f’’) and a second sub-array (1g’/1g’’), wherein the first sub-array (1f’/1f’’) comprises antenna elements (120) of only a first polarization and the second sub-array (1g’/1g’’) comprises antenna elements (120) of only a second polarization, wherein antenna elements of the first sub-array (1f’/1f’’) are located such that each of the antenna elements of 
Athley does not explicitly disclose: wherein the entire second sub-array is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array within the antenna array.
However, in the same field of endeavor, Korisch in figure 7 teaches a method for dual-polarization beamforming, wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-array (second array 132b), wherein the entire second sub-array (132b) is translated a physical horizontal distance from, but not rotated, relative to the entire first sub-array (132a) within the antenna array (see separation distance between 132a and 132b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)
Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.
However, Yao in figure 7 teaches an antenna arrangement: wherein the entire second sub-array (array in the right side of antenna array 1) is translated a physical horizontal and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53) 

Regarding claim 18, Athley doesn’t disclose an antenna arrangement, wherein the first sub-array and the second sub-array represent their own respective uniform rectangular array (URA) within the antenna array.
However, Korisch in figure 7 teaches an antenna arrangement, wherein the first sub-array (132a) and the second sub-array (132b) represent their own respective uniform rectangular array (URA) within the antenna array (134a).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)


wherein a first column of antenna elements of the second sub-array is vertically offset from a corresponding column of antenna elements of the first sub-array; and 
wherein a first row of antenna elements of the second sub-array is vertically offset from a corresponding row of antenna elements of the first sub-array.
However, Yao in figures 7-9 teaches an antenna arrangement: wherein a first antenna element of the second sub-array is vertically offset from a corresponding antenna element of the first sub- array (Fig. 8-9); wherein a first column of antenna elements of the second sub-array is vertically offset from a corresponding column of antenna elements of the first sub-array (see figure 8, sub-array 201 and 202); and wherein a first row of antenna elements of the second sub-array is vertically offset from a corresponding row of antenna elements of the first sub-array (see Figure 7).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley, Korisch and Yao to form the claimed invention in order to greatly reduce the device complexity and reducing the product cost (EMC, lightning protection and the like), [therefore], getting rid of the conventional installation with high difficulty and high precision, so that the MIMO device may be rapidly deployed. (See Yao Para. 53)

Claims 1, 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 104052529 to Tao et al. (hereinafter “Tao”; with translation provided in Applicant’s IDS), in view of U.S. Pub. No. 2007/0205955 (hereinafter “Korisch”), further in view of European Patent Application EP 3553887 A1 (hereinafter “Yao”).
 
Regarding claim 1, Tao in figure 3 discloses an antenna arrangement, the antenna arrangement comprising: a baseband chain; and an antenna array, wherein the antenna array is coupled to the baseband chain and divided into a first sub-array (upper elements connected to ports 13-16) and a second sub-array (antenna elements connected to ports 5-8), wherein the first sub-array comprises antenna elements of only a first polarization and the second sub-array comprises antenna elements of only a second polarization,  wherein the antenna elements of the first sub-array (13-16) are located such that each of the antenna elements of the first sub-array has a same position within the first sub-array as a corresponding antenna element within the second sub-array (5-8), wherein the entire second sub-array is translated a distance from, but not rotated, relative to the entire first sub-array within the antenna array.
Moreover, because Tao teaches that since each antenna element is independent, the phase and gain of each antenna element can be digitally controlled (weighted) to form a vertical beam at the sub-array level. The vertical beam can be adjusted by selecting suitable vertical weights to maximize the isolation between the transmitting and receiving sub-arrays. (Tao [76])
Thus, with the digitally control offered by Tao, the antenna array can be divided in different sub-arrays of different polarizations, and one of skill in the art would have employed 
In addition, in the same field of endeavor, Korisch in figure 7 teaches an antenna arrangement wherein the antenna elements of the first sub-array (first array 132a) are located such that each of the antenna elements of the first sub-array (132a) has a same position within the first sub-array as a corresponding antenna element within the second sub-array (second array 132b), wherein the entire second sub-array (132b) is translated a physical horizontal distance from, but not rotated, relative to the entire first sub-array (132a) within the antenna array (see separation distance between 132a and 132b).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Tao and Korisch to form the claimed invention in order to provide enhanced spatial diversity; (Korisch Para. 38) [wherein] The distance is chosen based on the environment in which the antenna system is used, for achieving acceptable diversity reception performance. (Korisch Para. 11)
Korisch fails to teach: wherein the entire second sub-array is translated a physical vertical distance.
However, Yao in figure 7 teaches an antenna arrangement: wherein the entire second sub-array (array in the right side of antenna array 1) is translated a physical horizontal and vertical distance from, but not rotated, relative to the entire first sub-array (array in the left side of antenna array 1) within the antenna array (antenna bearing plate 1).


Regarding claims 5 and 6, Tao in figure 3 discloses an antenna arrangement further comprising: an analog distribution network (antenna array controller), wherein the antenna array is coupled to the baseband chain via the analog distribution network (See FIG. 3); and wherein the analog distribution network comprises at least one of: analog phase shifters, power amplifiers and low noise amplifiers (See FIG. 3). 

Regarding claim 17, Tao in figure 3 discloses an antenna arrangement wherein the second sub-array (upper array) is stacked vertically on top of the first sub-array (lower array).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Athley/Tao, Korisch and Yao, as applied to claim 1 above, and further in view of U.S. Pub. No. 2014/0098689 to Lee et al. (hereinafter “Lee”)

Regarding claim 3, Athley in figures 3, 10 and 11 discloses an antenna arrangement wherein the antenna array (1e/1f/1g) has a pointing direction (see Para. [0008]), and wherein 
Moreover, Lee in figures 2, and 10A-10C, in the same field of endeavor, teaches an antenna arrangement wherein the antenna array has a pointing direction (See Fig. 10A-10C), and wherein the first sub-array (10B) and the second sub-array (10C) are translated relative each other to not physically overlap with each other in the pointing direction (See Para. [0187])
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley/Tao, Korisch, Yao and Lee to form the claimed invention in order for the beams to be reused in other sectors, therefore, said sectorization may reduce overhead. (See Lee paragraph [0187])

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Athley/Tao, Korisch and Yao, as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0048077 to Zhang et al.  (hereinafter “Zhang”)

Regarding claims 13 and 14, Athley/Tao, Korisch and Yao do not explicitly disclose wherein the antenna arrangement comprises at least two antenna arrays, each of the at least two antenna arrays being coupled to its own baseband chain; and wherein each of the at least two antenna arrays has its own pointing direction.

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Athley/Tao, Korisch, Yao and Zhang to form the claimed invention in order for a network device can be fashioned with said antenna arrays to meet the consumer-driven requirements of a relatively small form factor suitable for mounting on ceilings or walls and for the two radio modules to be capable of operating within the same frequency band simultaneously with non-debilitating mutual interference between signals transmitted. (Zhang paragraphs [0024-0025])

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant amended claims 1, 2, 15-17 and added new claims 20-22. No new matter was introduced. Applicant’s arguments with respect to amended claims 1, 15 and 16 have been 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845